ALLOWABLE SUBJECT MATTER
Claims 1-3, 6, 8-16, and 18-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 26.
The present claims are deemed allowable over the references since the references do not disclose or render obvious an exposed, imagable surface defined by a blend of a thermoplastic polyurethane and a polyvinyl butyral in combination with a graphic film article with a polyester plasticizer.
While Guo (U.S. Pub. 2009/0017287) discloses an imageable film with good weather resistance having a core layer comprising a thermoplastic polyurethane and a polyvinyl butyral, the TPU/PVB layer is not the exposed imaged layer of the film.
While Moriguchi (U.S. Pub. 2010/0273012) describes a thermoplastic polymer composition including (A) a thermoplastic elastomer including component (A1) and a polyurethane-based block copolymer (A2), and (B) a polyvinyl acetal, the thermoplastic polyurethane (A2) is not the only polymer of the thermoplastic elastomer as claimed because the block copolymer includes at least a second polymer, and the blend includes component (A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
	Claims 1-3, 6, 8-16, and 18-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796